Citation Nr: 1504621	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-15 664	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1977 to September 1985

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington, which denied the Veteran's claim for entitlement to service connection for a back disability.  Jurisdiction of the case was subsequently transferred to the RO in Buffalo, New York.

This case was previously before the Board December 2013 and September 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a December 2013 remand, the Board ordered the AOJ to schedule an examination to evaluate the nature and etiology of the Veteran's back disability.  The September 2014 Board remand noted that the Veteran failed to report for his May 2014 scheduled VA examination and did not provide an explanation for his absence or request that the examination be rescheduled.  The September 2014 remand noted that the Veteran was notified of the date and time of his VA examination at his address of record.  However, a May 2014 notification in the Veteran's VBMS file noted that the December 2013 Board remand, as well as the request that the Veteran appear for a VA examination was returned to the AOJ or was undeliverable.  Additionally, in a December 2014 statement, the Veteran wrote that he never received notice his scheduled VA examination and never refused to attend an exam.  Because it appears the Veteran is willing to report or exam he should be provided with the opportunity to have a VA examination to determine the etiology of his back disability.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination for assessing the nature and etiology of his degenerative disc disease of the cervical, thoracic, and lumbar spine, and any other back disability found on examination.  The claims folder must be made available to the examiner and he or she is requested to review the entire claims file in conjunction with the examination.  The examiner should illicit a complete history of the claimed back condition during the examination which should be considered and documented in the examination report.

a. All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed back condition.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back condition is related to an injury, illness, or event sustained during service.  The examiner's attention is specifically directed to service treatment records from September 1984 documenting chronic musculoskeletal lower back pain and a two year history of low back pain.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b. A report of the examination should be prepared and associated with the claims file.  A complete rationale, which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




